IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

  



NO. PD-0140-12


OREN JAMES JONES, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIFTH COURT OF APPEALS
DALLAS COUNTY


	Per curiam.  Keasler and Hervey, JJ., dissent.

 ORDER

	The petition for discretionary review violates Rule of Appellate Procedure 68.4(i),
68.5 & 9.3(b), because it does not contain a copy of the opinion of the court of appeals,
the petition exceeds 15 pages, and the original petition is not accompanied by 11 copies.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in the Court of Criminal Appeals within thirty days after the date of this order.

Filed: April 25, 2012
Do Not Publish